Name: Sixth Commission Directive 88/272/EEC of 8 April 1988 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: nan
 Date Published: 1988-05-04

 Avis juridique important|31988L0272Sixth Commission Directive 88/272/EEC of 8 April 1988 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 116 , 04/05/1988 P. 0019 - 0026*****SIXTH COMMISSION DIRECTIVE of 8 April 1988 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (88/272/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 87/298/EEC (2), and in particular Article 13, second paragraph, first subparagraph thereof, Having regard to the requests made by Spain, Greece, France, Ireland, Italy, Portugal and the United Kingdom, Whereas Directive 77/93/EEC laid down protective measures against the introduction into the Member States of organisms harmful to plants or plant products; whereas this Directive also specified those measures which Member States shall lay down at least as regards the introduction into their territories of the plants, plant products and other objects listed in Annex V coming from third countries; Whereas certain Member States have stricter measures in respect of those plants and plant products; Whereas those stricter measures include, in the requesting Member States, certain restrictions applicable to certain products originating in a third country; Whereas, if the Annexes to the aforementioned Directive are amended appropriately, the Member States concerned could also impose the relevant restrictions where the products concerned, originating in a third country, come from other Member States; Whereas, following the intentions declared by the Commission and all Member States at the time of adoption of amending Council Directive 85/574/EEC (3), the Annexes to Directive 77/93/EEC should be amended accordingly, but only as an interim protective measure for a limited period to enable the Commission to study their phytosanitary basis case by case; Whereas during that period the Commission will study these protective measures in relation to the plant health situation existing in the various third countries concerned, in order to arrive, at the end of the period, at more permanent provisions; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II, part B, to Directive 77/93/EEC is hereby amended as follows: in part (a) the following are added: 1.2.3 // // // // // // // '13. Anthonomus bisignifer (Schenkling) // Plants of Fragaria L. other than fruit and seeds, originating in third countries // United Kingdom // 14. Anthonomus signatus (Say) // Plants of Fragaria L. other than fruit and seeds, originating in third countries // United Kingdom // 15. Carposina niponensis Walsingham. // Fruit of Cydonia Mill., Malus Mill., Prunus L., and Pyrus L., originating in third countries // United Kingdom // 1987, p. 1. (3) OJ No L 372, 31. 12. 1985, p. 25. // // // // // 16. Chrysomphalus aonidum L. // Plants of Malus Mill., Musa, Phoenix, Prunus L. and Pyrus L., other than seeds, originating in third countries // Greece // 17. Cryptorhynchus (Sternochetus) mangiferae // Seeds of Mangifera originating in third countries // Spain // 18. Dacus tryoni (Froggatt) // Fruit of Cydonia Mill., Malus Mill., Prunus L., and Pyrus L., originating in third countries // United Kingdom // 19. Enarmonia packardi (Zeller.) // Plants of Cydonia Mill., Malus Mill., Prunus L., and Pyrus L. other than seeds, originating in third countries // United Kingdom // 20. Enarmonia prunivora (Walsh.) // Plants of Cydonia Mill., Malus Mill., Prunus L., and Pyrus L. other than seeds, originating in third countries // United Kingdom // 21. Epochra canadensis (Loew) // Plants of Ribes L. other than seeds, originating in third countries // United Kingdom // 22. Grapholita inopinata Heinrich // Fruit of Cydonia Mill., Malus Mill., Prunus L., and Pyrus L., originating in third countries // United Kingdom // 23. Hyperodes bonariensis Kuschel // Seeds of Cruciferae, Graminae and Trifolium for planting, originating in Argentina, Australia or New Zealand // United Kingdom // 24. Nephopteryx pyrivorella (Matsumura) // Fruit of Cydonia Mill., Malus Mill., Prunus L., and Pyrus L., originating in third countries // United Kingdom // 25. Rhacochlaena japonica Ito. // Fruit of Cydonia Mill., Malus Mill., Prunus L., and Pyrus L., originating in third countries // United Kingdom // 26. Rhagoletis indifferens (Curran) // Plants of Cydonia Mill., Malus Mill., Prunus L., and Pyrus L., other than seeds, originating in third countries // United Kingdom // 27. Rhagoletis mendax Curran // Plants of Vaccinium L. other than seeds, originating in third countries // United Kingdom // 28. Rhagoletis ribicola (Doane) // Plants of Ribes L. other than seeds, originating in third countries // United Kingdom // 29. Saissetia coffae Walk // Ornamental plants other than seeds, originating in third countries // Greece // 30. Saissetia nigra Nieth. // Ornamental plants other than seeds, originating in third countries // Greece // 31. Spodoptera eridania (Cramer) // Plants of Dendranthema (DC) Desmoul., Dianthus caryophyllus L. and Pelargonium l'Herit, other than cut flowers, originating in third countries // Portugal, United Kingdom // // // // // 32. Spodoptora frugiperda (Smith) // Plants of Dendranthema (DC) Desmoul., Dianthus caryophyllus L. and Pelargonium l'Herit, other than cut flowers, originating in third countries // Portugal, United Kingdom // 33. Tachypterellus quadrigibbus Say. // Plants of Cydonia Mill., Malus Mill., Prunus L., and Pyrus L., other than seeds, originating in third countries // United Kingdom' in part (b) the following are added: 1.2.3 // // // // ' 3. Pseudococcus gahani // Plants of Malus Mill., Musa, Phoenix, Prunux L. and Pyrus L., other than seeds originating in third countries // Greece // 4. Pseudococcus gahani // Plants of Malus Mill., Prunus L. and Pyrus L. originating in third countries // Portugal // 5. Pseudomonas syringae pv. phaseolicola // Seeds of Phaseolus L., originating in third countries // Greece // 6. Xanthomonas campestris p.v. phaseoli // Seeds of Phaseolus L., originating in third countries // Greece, Portugal' in part (c) the following are added: 1.2.3 // // // // '8. Alternaria kikuchiana Tanaka // Fruit of Pyrus communis L., originating in third countries // United Kingdom // 9. Alternaria mali Roberts // Fruit of Malus pumila Mill., originating in third countries // United Kingdom // 10. Guignardia bidwelli (Ellis) Viala and Ravaz // Plants of Vitis L. other than seeds, originating in third countries // Portugal, United Kingdom // 11. Guignardia piricola (Nosa) Yamamoto // Fruit of Malus pumila Mill., originating in third countries // United Kingdom // 12. Mycosphaerella schoenoprasi (Auersw.) Schroet // Plants of Allium for planting other than seeds, originating in third countries // United Kingdom // 13. Plasmopara halstedii (race 3) // Seeds of Helianthus annuus L. originating in the United States of America // Spain, Portugal // 14. Plasmopara helianthii // Seeds of Helianthus L. for planting, originating in third countries // Greece // 15. Plasmopara helianthii // Seeds of Helianthus annuus L. for planting, originating in the United States of America // France // 16. Sclerotinia camelliae Hara // Plants of Camellia L. for planting other than seeds, originating in third countries // United Kingdom // 17. Ustilago allii McAlpine // Plants of Allium for planting other than seeds, originating in third countries // United Kingdom // 18. Venturia nashicola (Tanaka and Yamamoto) // Fruit of Pyrus communis L., originating in third countries // United Kingdom // 19. Verticillium albo-atrum (Reinke and Berth) // Seeds of Medicago sativa L., originating in third countries // United Kingdom' The following section is added after part (c): '(d) Viruses and virus-like pathogens 1.2.3 // // // // Species // Subject of contamination // Member State // // // // 1. Barley Stripe Mosaic virus // Seeds of Hordeum L. and Triticum L. for planting, originating in third countries // Greece // 2. Bean Mosaic virus // Seeds of Phaseolus L. for planting, originating in third countries // Greece // 3. Cadang-Cadang viroid // Plants of Palmaceae other than fruit and non-germinated seeds originating in third countries // Spain // 4. Lettuce Mosaic virus // Seeds of Lactuca sativa L. for planting, originating in third countries // Greece, Portugal, United Kingdom // 5. Palm lethal yellowing mycoplasm // Plants of Palmaceae other than fruit and non-germinated seeds originating in third countries // Spain // 6. Poplar Mosaic virus // Plants of Populus L. for planting, originating in third countries // Greece // 7. Rose Mosaic virus // Plants of Rosa L. for planting, originating in third countries // Greece // 8. Squash Mosaic virus // Seeds of Cucurbitae originating in third countries // Greece // 9. Tobacco Mosaic virus // Seeds of Solanum lycopersicum and Capsicum annuum L. for planting, originating in third countries // Greece' // // // Article 2 In Annex IV, part B, to Directive 77/93/EEC, the following is added: 1.2.3 // // // // '19. Plants of Phoenix, other than fruit and non-germinated seeds originating in third countries // Official statement that the country of origin is known to be free from Fusarium oxysporum f. sp. albedenis // Spain // 20. Plants of Palmaceae, other than fruit and non-germinated seeds, originating in third countries // Official statement that the country of origin is known to be free from Palm lethal yellowing mycoplasm and Cadang-Cadang viroid // Spain // 21. Seeds of Helianthus annuus for planting originating in the United States of America // Official statement that the region of production is known to be free from race 3 of Plasmopara halstedii // Spain, Portugal // 22. Seeds of the genus Mangifera originating in third countries other than those from the American continent // Official statement that the country of origin is known to be free from Cryptorhynchus (Sternochetus) mangiferae // Spain // 23. Plants of Prunus L., Ribes L. and Rubus L. originating in third countries // Prior acquisition of a technical authorization for import delivered by the ''MinistÃ ¨re franÃ §ais de l'agriculture (Service de la protection des vÃ ©gÃ ©taux)" // France // // (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 151, 11. 6. 1.2.3 // // // // // // // 24. Plants of all species, varieties (or cultivars) of the following genera: - Chaenomeles - Cydonia - Malus - Sorbus - Stranvaesia - Cotoneaster - Pyracantha - Pyrus originating in authorized third countries, other than those species and cultivars prohibited for importation into France // Prior acquisition of a technical authorization for import delivered by the "MinistÃ ¨re franÃ §ais de l'agriculture (Service de la protection des vÃ ©gÃ ©taux)": - importation possible from 1 November to 15 April of the following year for countries of origin situated in the northern hemisphere (including Colombia, Uganda and Somalia) - importation possible from 16 April to 31 October for countries of origin situated in the Southern hemisphere (including Brazil, Congo, Equador, Gabon, Indonesia, Kenya, Zaire) // France // 25. Seeds of Helianthus annuus for planting, originating in the United States of America // Official statement that the lots have received a specific treatment against Plasmopara helianthii // France // 26. Vegetables other than those already covered in Annex IV B, item 14, originating in third countries // Inspection prior to sending and phytosanitary certificate // Ireland // 27. Aquarium plants originating in third countries // Inspection prior to sending and phytosanitary certificate // Ireland, United Kingdom // 28. Trees and shrubs other than seeds, originating in third countries // Official statement that the plants: - are clean (i.e. free from plant debris and other signs and symptoms of harmful organisms), and - have undegone appropriate treatment for the control of harmful organisms // Ireland // 29. Deciduous trees and shrubs other than seeds, originating in third countries // Official statement that the plants are dormant and free from foliage and fruit // Ireland // 30. Plants of Chrysanthemum, Dianthus and Pelargonium, originating in third countries // Official statement that: - the country of origin is free from Helicoverpa armigera, Spodoptera littoralis and Spodoptera litura, or - the plants have undergone appropriate treatment to protect them from these organisms // Ireland // 31. Cut flowers of Dendranthema, originating in third countries // Official statement that the area of production is free from Puccinia horiana // Ireland Article 3 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. Member States shall immediately inform the Commission of all laws, regulations and administrative provisions adopted in implementation of this Directive. The Commission shall inform the other Member States thereof. Article 4 This Directive shall apply until 31 December 1989. Article 5 This Directive is addressed to the Member States. Done at Brussels, 8 April 1988. For the Commission Frans ANDRIESSEN Vice-President47 . SEEDS OF LACTUCA SATIVA FOR PLANTING, ORIGINATING IN THIRD COUNTRIES OFFICIAL STATEMENT THAT A SAMPLE OF THE SEED HAS BEEN EXAMINED AND FOUND FREE FROM LETTUCE MOSAIC VIRUS ON THE BASIS OF INSPECTION OR TESTING UNITED KINGDOM, PORTUGAL 48 . PLANTS FOR PLANTING OF PRUNUS OTHER THAN SEEDS, ORIGINATING IN THIRD COUNTRIES OFFICIAL STATEMENT THAT THE PLANTS WERE GROWN AT A PLACE OF PRODUCTION FREE FROM XANTHOMONAS CAMPESTRIS PV PRUNI UNITED KINGDOM 49 . PLANTS OF FRAGARIA OTHER THAN FRUIT AND SEEDS, ORIGINATING IN THIRD COUNTRIES OFFICIAL STATEMENT THAT THE PLANTS HAVE BEEN GROWN AT A PLACE OF PRODUCTION FREE FROM XANTHOMONAS FRAGARIAE AND ARE FREE FROM DEAD LEAVES AND PLANT DEBRIS; WHERE GROWN OUTSIDE EUROPE, OFFICIAL STATEMENT THAT THE PLANTS ORIGINATE IN A REGION KNOWN TO BE FREE FROM ANTHONOMUS SIGNATUS AND ANTHONOMUS BISIGNIFER UNITED KINGDOM 50 . FRUIT OF FRAGARIA, RIBES, RUBUS L ., VACCINIUM AND VITIS, ORIGINATING IN THIRD COUNTRIES OFFICIAL STATEMENT THAT THE FRUIT IS FREE FROM PLANT DEBRIS, LEAVES AND LEAF PIECES UNITED KINGDOM 51 . PLANTS OF VITIS FOR PLANTING OTHER THAN SEEDS, ORIGINATING IN THIRD COUNTRIES OFFICIAL STATEMENT THAT THE PLANTS ARE FREE FROM XANTHOMONAS AMPELINA AND THAT THE PLACE OF PRODUCTION IS FREE FROM GIUGNARDIA BIDWELLI, GIUGNARDIA BACCAE AND XANTHOMONAS AMPELINA UNITED KINGDOM 52 . VEGETABLES OF ALLIUM, APIUM, BETA, BRASSICA, DAUCUS, LACTUCA, PHASEOLUS, PISUM, SPINACEA AND VICIA ORIGINATING IN THIRD COUNTRIES OFFICIAL STATEMENT THAT THE VEGETABLES ARE FREE FROM SOIL AND COLEOPTERA PESTS UNITED KINGDOM 53 . CUT FLOWERS OF DENDRANTHEMA ( DC ) DESMOUL ., ORIGINATING IN THIRD COUNTRIES OFFICIAL STATEMENT THAT THE COUNTY OF ORIGIN OR THE CROP IS FREE FROM PUCCINIA HORIANA UNITED KINGDOM 54 . PLANTS OTHER THAN CUT FLOWERS OF DENDRANTHEMA, DIANTHUS CARYOPHYLLUS AND PELARGONIUM, ORIGINATING IN THIRD COUNTRIES OFFICIAL STATEMENT THAT THE COUNTRY OF ORIGIN IS FREE FROM EPICHORISTODES ACERBELLA, SPODOPTERA LITURA, HELICOVERPA ARMIGERA, SPODOPTERA LITTORALIS AND SPODOPTERA FRUGIPERDA OR THAT THE PLANTS HAVE BEEN TREATED TO ELIMINATE THOSE PESTS AND THAT THE PLANTS ARE FREE FROM SPODOPTERA ERIDANIA UNITED KINGDOM' ARTICLE 3 MEMBER STATES SHALL BRING INTO FORCE THE LAWS, REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . MEMBER STATES SHALL IMMEDIATELY INFORM THE COMMISSION OF ALL LAWS, REGULATIONS AND ADMINISTRATIVE PROVISIONS ADOPTED IN IMPLEMENTATION OF THIS DIRECTIVE . THE COMMISSION SHALL INFORM THE OTHER MEMBER STATES THEREOF . ARTICLE 4 THIS DIRECTIVE SHALL APPLY UNTIL 31 DECEMBER 1989 . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS, 8 APRIL 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT